--------------------------------------------------------------------------------

EXHIBIT 10.1


AMENDMENT NUMBER THREE TO LOAN AND SECURITY AGREEMENT

        THIS AMENDMENT NUMBER THREE TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of March __, 2006, by and among Fortress Credit
Corp., a Delaware corporation (“Agent”), as Agent for the Lenders, the lenders
identified on the signature pages hereof (the “Lenders”, and together with
Agent, the “Lender Group”), ACME TELEVISION, LLC, a Delaware limited liability
company (“Borrower”), and ACME COMMUNICATIONS, INC., a Delaware corporation
(“Parent”), and the Guarantors, with reference to the following:


W I T N E S S E T H

        WHEREAS, Borrower and Parent entered into that certain Loan and Security
Agreement, dated as of November 8, 2004 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”), with the Lender
Group pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrower;

        WHEREAS, Borrower has requested that the Lender Group make certain
amendments to the Loan Agreement; and

        WHEREAS, subject to the terms and conditions set forth herein, the
Lender Group is willing to make the amendments requested by Borrower.

        NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.     DEFINED TERMS. All terms used herein and not otherwise defined shall have
the meanings ascribed thereto in the Loan Agreement.

2.     AMENDMENTS TO THE LOAN AGREEMENT.

(a)     Section 1.1 of the Loan Agreement is hereby amended by adding the
following defined terms in alphabetical order or amending and restating the
following definitions in their entirety, as the case may be:

          “Applicable Prepayment Premium” means (a) with respect to the
prepayment of $10,000,000 of the Loan on the Third Amendment Effective Date,
$150,000.00, which amount shall be paid to the Administrative Agent and with
respect to the remaining portion of the Loan after such prepayment (b) for any
prepayment received during the period from the first anniversary of the Closing
Date up to the second anniversary of the Closing Date, 2% times the amount
prepaid; (c) for any prepayment received during the period from the second
anniversary of the Closing Date up to the fourth anniversary of the Closing
Date, 1% times the amount prepaid and (d) thereafter $0; provided, however, that
following the prepayment of $10,000,000 on the Third Amendment Effective Date
the Applicable Prepayment Premium on any portion of the Loan prepaid by Borrower
with the proceeds it receives from the sale of station or with Advances under
the Senior Loan Agreement shall be $0.


          “Omnibus Letter Agreement” means that certain omnibus letter agreement
dated March 29, 2006 by and among Senior Loan Lenders, the Lender Group and the
Borrowers.


      “Third Amendment Effective Date” means March 29, 2006.

(b)     The following definitions set forth in Section 1.1 are hereby amended as
follows:

    (i)        The definition of “Permitted Acquisition” is hereby amended as
follows:

        Subpart (viii) is hereby deleted in its entirety and replaced with the
following:

(viii)         Reserved.


(ii)         The definition of “Permitted Swap” is hereby amended as follows:
Subpart (c) is hereby deleted in its entirety and replaced with the following:


(c)         Reserved.


(c)     Section 1.2 is hereby amended as follows:

        The third full sentence of Section 1.2 is hereby deleted in its
entirety.

(d)     The following subpart (v) is added to Section 2.4(b) of the Loan
Agreement:

    (v)        Notwithstanding anything contained herein with respect to the
apportionment of principal and interest payments, the entire amount of the
prepayment and the Applicable Prepayment Premium scheduled to be paid by
Borrower on the Third Amendment Effective Date shall be entirely paid to
Fortress Credit Corp. Wells Fargo Foothill, Inc. hereby waives all of its rights
and interests with respect to such prepayment by Borrower. Following such
prepayment described above and any prepayment made pursuant to the terms of the
Omnibus Letter Agreement all payments thereafter shall be apportioned as set
forth in subpart (i) above.

(e)     Section 6.3 is hereby amended as follows:

1.     Subpart (a)(iii) of Section 6.3 is hereby deleted in its entirety; and

2.     Subpart (g) of Section 6.3 is hereby deleted in its entirety.

(f)     The following Section 6.23 is hereby added to the Loan Agreement:

      Section 6.23 Third Amendment Effective Date Prepayment.

        Borrower shall on or before the Third Amendment Effective Date prepay to
Agent an amount equal to $10,000,000.00 plus the Applicable Prepayment Premium.

(g)     The following Section 6.24 is hereby added to the Loan Agreement:

        Section 6.24 Sale of KUWB and Prepayment of Loan.

        Borrower shall on or before May 1, 2006 either: (a) (i) sell the station
owned by Borrower located in Salt Lake City known as KUWB and (ii) prepay to
Agent all outstanding amounts due and payable hereunder or (b) (i) borrow
$5,000,000.00 under the Senior Loan Agreement and apply the proceeds of such
borrowing to prepay the amounts owed hereunder; such amounts to be applied by
the Agent in accordance with the terms of the Omnibus Letter Agreement.

(h)     Section 7.22 is hereby deleted in its entirety and replaced with the
following:

      Section 7.22 [Reserved].

(i)     The following Section 7.24 is hereby added to the Loan Agreement:

      Section 7.24 No Further Permitted Stock Purchase.

        Notwithstanding any other provisions of this Agreement, beginning on the
Third Amendment Effective Date, Borrower shall not engage in any Permitted Stock
Purchase until such time as the station owned by Borrower located in Salt Lake
City known as KUWB is sold to Clear Channel.

(j)     The following Section 8.19 is hereby added to the Loan Agreement:

        Section 8.19 If the Borrower fails to prepay an amount of $10,000,000.00
plus the Applicable Prepayment Premium on or prior to the Third Amendment
Effective Date.

(k)     The following Section 17.13 is hereby added to the Loan Agreement:

Section 17.13. Appointment of Wells Fargo Foothill, Inc. as Agent.

        If each of Fortress Credit Corp., Fortress Credit Opportunities Fund I
LP, and Fortress Credit Opportunities Fund II LP (the “Fortress Parties”) are
paid all amounts due and owing to them under the Loan Agreement then immediately
upon such payment Wells Fargo Foothill, Inc. shall be deemed to be the Agent
hereunder. With respect to such appointment all parties hereto hereby waive any
and all notice requirements hereunder with respect to the resignation of
Fortress Credit Corp. as Agent and the appointment of Wells Fargo Foothill, Inc.
as Agent as set forth herein. In addition, each of the parties hereto agrees and
acknowledges that effective as of the date such repayment of the Fortress
Parties, Wells Fargo Foothill shall be the Agent under this Agreement and the
other Loan Documents. Wells Fargo Foothill hereby accepts its appointment as the
Administrative Agent effective as of the date of such repayment of the Fortress
Parties. Effective as of the date of repayment of the Fortress Parties, each
Lender hereby authorizes Wells Fargo Foothill, Inc., in its capacity as Agent,
and Wells Fargo Foothill, Inc. in its capacity as Agent hereby agrees, to
observe and perform each and all of the obligations of the Agent under the this
Agreement and to take such action or to refrain from taking such action on
behalf of itself and the Lenders under this Agreement and to exercise such
powers as are set forth in the Loan Documents or herein, together with such
other powers as are reasonably incidental thereto. As of the date of such
repayment of the Fortress Parties, Wells Fargo Foothill shall be vested with all
rights, powers, privileges and duties of the Agent under the Loan Documents, and
Fortress Credit Corp. shall be discharged from its appointment, powers, duties
and obligations as Agent under the Loan Documents.


3. LIMITED WAIVER.

    (a)        Without waiving any other breaches of the Loan Agreement that may
exist at this time, the Lender Group hereby waives Borrower’s breaches of the
financial covenants contained in Section 7.22 of the Loan Agreement that
occurred on December 31, 2005 and will occur on March 31, 2006.

    (b)        This is a limited waiver solely to the extent provided herein and
shall not be deemed to constitute a consent or waiver of any Default or Event of
Default or any future breach of the Loan Agreement or any of the other Loan
Documents or any other requirements of any provision of the Loan Agreement or
any other Loan Documents.

4.     CONDITIONS PRECEDENT. The satisfaction of each of the following shall
constitute conditions precedent to the effectiveness of the amendments, waiver
(and other provisions) set forth in Section 2 and Section 3 above:

(a)     Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.

(b)     Agent shall have received a copy of the Third Amended and Restated Loan
and Security Agreement, duly executed by the parties thereto and in full force
and effect.

(c)     Agent shall have received a copy of the Omnibus Letter Agreement, duly
executed by the parties thereto and in full force and effect.

(d)     The representations and warranties in this Amendment, the Loan Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date).

(e)     After giving effect to this Amendment, no Event of Default or event
which with the giving of notice or passage of time would constitute an Event of
Default shall have occurred and be continuing on the date hereof.

(f)     No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrower, Parent, Agent or any Lender, or any of
their respective Affiliates.

5.     REPRESENTATIONS AND WARRANTIES. Each of Borrower, Parent, and each
Guarantor hereby represent and warrant to the Lender Group that (a) the
execution, delivery, and performance of this Amendment and of the Loan
Agreement, as amended hereby, are within its powers, have been duly authorized
by all necessary action, and are not in contravention of any law, rule, or
regulation applicable to it, or any order, judgment, decree, writ, injunction,
or award of any arbitrator, court, or Governmental Authority binding on it, or
of the terms of its Governing Documents, or of any material contract or material
undertaking to which it is a party or by which any of its properties may be
bound or affected, (b) this Amendment and the Loan Agreement, as amended hereby,
constitute its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforcement may be limited by equitable
principles, or by bankruptcy, insolvency, reorganization, moratorium or similar
laws relating to or limiting creditors’ rights generally, (c) this Amendment has
been duly executed and delivered by it, (d) after giving effect to this
Amendment, the representations and warranties in the Loan Agreement and the
other Loan Documents are true and correct in all material respects on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date), and (e) after
giving effect to this Amendment, no Event of Default or event which with the
giving of notice or passage of time would constitute an Event of Default has
occurred and is continuing on the date hereof.

RELEASE.     Borrower, Parent and each Guarantor hereby waives, releases,
remises and forever discharges each member of the Lender Group, each of their
respective Affiliates, and each of their respective officers, directors,
employees, and agents (collectively, the “Releasees”), from any and all claims,
demands, obligations, liabilities, causes of action, damages, losses, costs and
expenses of any kind or character, known or unknown, past or present, liquidated
or unliquidated, suspected or unsuspected, which Borrower, Parent or any
Guarantor ever had, now has or might hereafter have against any such Releasee
which relates, directly or indirectly, to the Loan Agreement or any other Loan
Document, or to any acts or omissions of any such Releasee with respect to the
Loan Agreement or any other Loan Document, or to the lender-borrower
relationship evidenced by the Loan Documents, in each case, with respect to all
periods through the date hereof.

        As to each and every claim released hereunder, Borrower, Parent and each
Guarantor also waives the benefit of each other similar provision of applicable
federal or state law, if any, pertaining to general releases after having been
advised by its legal counsel with respect thereto.

6.     CHOICE OF LAW. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.

7.     COUNTERPARTS; TELEFACSIMILE EXECUTION. This Amendment may be executed in
any number of counterparts and by different parties and separate counterparts,
each of which when so executed and delivered, shall be deemed an original, and
all of which, when taken together, shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telefacsimile or electronic mail also shall
deliver a manually executed counterpart of this Amendment, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

8.     EFFECT ON LOAN DOCUMENTS.

(a)     The Loan Agreement and each of the other Loan Documents, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. The
execution, delivery, and performance of this Amendment shall not, except as
expressly set forth herein, operate as a waiver of or, except as expressly set
forth herein, as an amendment of, any right, power, or remedy of Agent or any
Lender under the Loan Documents, as in effect prior to the date hereof. The
waivers, consents, and modifications herein are limited to the specifics hereof,
shall not apply with respect to any facts or occurrences other than those on
which the same are based, shall not excuse future non-compliance with the Loan
Agreement, and shall not operate as a consent to any further or other matter,
under the Loan Documents.

(b)     Upon and after the effectiveness of this Amendment, each reference in
the Loan Documents to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Loan Agreement, and each reference in the other
Loan Documents to “the Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as modified and amended hereby.

9.     ENTIRE AGREEMENT. This Amendment, together with all other instruments,
agreements, and certificates executed by the parties in connection herewith or
with reference hereto, embody the entire understanding and agreement between the
parties hereto and thereto with respect to the subject matter hereof and thereof
and supersede all prior agreements, understandings, and inducements, whether
express or implied, oral or written.

[SIGNATURE PAGE TO AMENDMENT NUMBER THREE TO

SECOND AMENDED AND RESTATED LOAN AGREEMENT]

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

BORROWERS UNDER THE SENIOR LOAN AGREEMENT AND THE TERM LOAN AGREEMENT

ACME TELEVISION, LLC,
a Delaware limited liability company

ACME COMMUNICATIONS, INC.,
a Delaware corporation

ACME INTERMEDIATE HOLDINGS, LLC,
a Delaware limited liability company

ACME INTERMEDIATE FINANCE, INC.,
a Delaware corporation

ACME SUBSIDIARY HOLDINGS II, LLC,
a Delaware limited liability company

ACME SUBSIDIARY HOLDINGS III, LLC,
a Delaware limited liability company

ACME TELEVISION OF FLORIDA, LLC,
 a Delaware limited liability company

ACME TELEVISION OF ILLINOIS, LLC,
 a Delaware limited liability company

ACME TELEVISION OF NEW MEXICO, L.L.C.,
a Delaware limited liability company

ACME TELEVISION OF OHIO, LLC,
a Delaware limited liability company

ACME TELEVISION OF OREGON, LLC,
a Delaware limited liability company

By: /s/ Thomas D. Allen
Name: Thomas D. Allen
Executive VP & CFO
for each of the above entities

BORROWERS UNDER THE SENIOR LOAN AGREEMENT AND THE TERM LOAN AGREEMENT

ACME TELEVISION OF TENNESSEE, LLC,
a Delaware limited liability company

ACME TELEVISION OF UTAH, L.L.C.,
a Delaware limited liability company

ACME TELEVISION OF WISCONSIN, LLC,
a Delaware limited liability company

ACME TELEVISION LICENSES OF FLORIDA, LLC,
a Delaware limited liability company

ACME TELEVISION LICENSES OF ILLINOIS, LLC,
a Delaware limited liability company

ACME TELEVISION LICENSES OF NEW MEXICO, L.L.C.,
a Delaware limited liability company

ACME TELEVISION LICENSES OF OHIO, LLC,
a Delaware limited liability company

ACME TELEVISION LICENSES OF OREGON, LLC,
a Delaware limited liability company

ACME TELEVISION LICENSES OF TENNESSEE, LLC,
a Delaware limited liability company

By: /s/ Thomas D. Allen
Name: Thomas D. Allen
Executive VP & CFO
for each of the above entities



BORROWERS UNDER THE SENIOR LOAN AGREEMENT AND THE TERM LOAN AGREEMENT

ACME TELEVISION LICENSES OF UTAH, L.L.C.,
a Delaware limited liability company

ACME TELEVISION LICENSES OF WISCONSIN, LLC,
a Delaware limited liability company

ACME TELEVISION OF MADISON, LLC,
a Delaware limited liability company

ACME TELEVISION LICENSES OF MADISON, LLC.,
a Delaware limited liability company

By: /s/ Thomas D. Allen
Name: Thomas D. Allen
Executive VP & CFO
for each of the above entities



WELLS FARGO FOOTHILL, INC.
a California Corporation, as a Lender


By:/s/Dena Seki
Name: Dena Seki
Title: Vice President 
  


FORTRESS CREDIT CORP.
a Delaware Corporation, as Agent


/s/Constantine Dakolias
Name: Constantine Dakolias
Title: Chief Credit Officer 
  

FORTRESS CREDIT OPPORTUNITIES I LP
By: Fortress Credit Opportunities I GP LLC, its general partner


By:/s/Constantine Dakolias
Name: Constantine Dakolias
Title:Chief Credit Officer


FORTRESS CREDIT OPPORTUNITIES II LP
By: Fortress Credit Opportunities II GP LLC, its general partner


By:/s/Constantine Dakolias
Name: Constantine Dakolias
Title:Chief Credit Officer


